El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
La resolución apelada en este caso es la siguiente:
“SentenCIa. — Pendiente de apelación ante esta corte de distrito ■en virtud de recurso interpuesto por el demandante Víctor P. Mar-tínez contra la sentencia dictada por la Corte Municipal de San Sebastian desestimando las excepciones previas opuestas a la demanda. Incluido este pleito en el calendario y señalado día para el juicio *516comparecieron las partes representadas por sus respectivos abogados y dada lectura de la demanda los demandados por conducto de su abogado expusieron a la corte las dos excepciones provias, es decir, que la demanda no aduce liechos suficientes para determinar una causa de acción y la de res judicata. Sometida sin argumentación la cuestión de derecho envuelta en dichas excepciones por el abogado de la parte promovehte y después de haber informado el abogado de la parte contraria lo que creyó conveniente a su derecho se declaró el acto concluso para sentencia reservándose dictarla en una de sus próximas sesiones y en este día, después de haber considerado debi-damente la cuestión de derecho contenida dentro de dichas excep-ciones declara: que la ley está a favor de la primera de las excep-ciones alegadas y por tanto desestima la demanda con las costas, autorizando sin embargo a la parte demandante para que pueda enta-blar su demanda de acuerdo con los términos de la opinión que dic-tará la corte. Y en cuanto a la segunda excepción de res judicata se declara sin lugar. Disponiéndose que se registre esta sentencia en el libro de sentencias de la corte y una vez firme se libre la oportuna copia certificada de la misma a la corte inferior a los efectos opor-tunos. En corte abierta hoy 21 de febrero de 1914. Firmado: Isi-doro Soto Nussa, juez.”
Los demandados y apelados nos piden la desestimación del recurso fundándose en que no lia podido interponerse porque no se trata de una sentencia definitiva, toda vez que autoriza al demandante para que pueda entablar su demanda de acuerdo con la opinión de la corte.
La forma propia de resolver la excepción propuesta en primer término es la de declararla con lugar por medio de una resolución y conceder un término razonable para enmen-dar la demanda cuando entienda que es susceptible de ésta y sin dictar sentencia, a menos que no se hicieran las enmien-das necesarias. Pero en éste caso resulta que aun cuando se autorizaba la presentación de otra demanda, la que estaba sometida al tribunal fué desestimada con costas mediante una sentencia. El efecto de la sentencia apelada fué el de rechazar la demanda, sin perjuicio de autorizar la presen-tación de otra. Quizás entendió el juez que como se trataba de un pleito originado en la corte municipal, debía juzgar *517el caso con la demanda original y no con una demanda enmen-dada ante él. Si así pensaba, está en nn error pues la ape-lación contra sentencias de las cortes municipales lleva el caso a las cortes de distrito para ser juzgada de nuevo, como si otro juicio no Rubiera existido y, por tanto, están autoriza-das para permitir enmiendas en los mismos casos en que pue-den autorizarlas en los asuntos de que conocen originalmente.
Por consiguiente, como se trata de una sentencia que deses-timó la demanda porque no aducía becbos que determinasen causa de acción, aun cuando autorizó la presentación de otra, y como resolvió definitivamente respecto de la demanda que tenía ante sí, debemos declarar que fue una sentencia que puso término al asunto y que es apelable de acuérdo con el No. 2o. del artículo 295 del Código de Enjuiciamiento Civil tal como fué enmendado en -9 de marzo de 1905.
En cuanto al otro fundamento de la moción, no' vemos que tenga relación alguna con este caso.
La moción debe ser negada.

Denegada la moción de desestimación.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutcbison.